        Case 1:18-cv-04151-AMD-PK Document 45 Filed 10/04/19 Page 1 of 4 PageID #: 193




                                               THE CITY OF NEW YORK
GEORGIA M. PESTANA
Acting Corporation Counsel
                                              LAW DEPARTMENT                                        VALERIE E. SMITH
                                                  100 CHURCH STREET                                        Senior Counsel
                                                  NEW YORK, NY 10007                                Phone: (212) 356-2398
                                                                                                      Fax: (212) 356-3509
                                                                                                     vsmith@law.nyc.gov


                                                                              October 4, 2019
          BY ECF
          Honorable Ann M. Donnelly
          United States District Judge
          United States District Court
          225 Cadman Plaza East
          Brooklyn, New York 11201

                              Re: Boris Shaulov v. The City of New York, et al.
                                  18 CV 4151 (AMD) (PK)

          Your Honor:

                           I am a Senior Counsel in the office of Georgia M. Pestana, Acting Corporation
          Counsel of the City of New York, representing the City of New York and the Kings County
          District Attorney’s Office (“City Defendants”) in the above-referenced matter. City Defendants
          write pursuant to the Court’s Order dated September 24, 2019 to provide an update regarding the
          status of this case. In addition, for the reasons set forth herein, defendants respectfully request
          that plaintiff’s amended complaint be dismissed pursuant to FED. R. CIV. P. 41(b) because there
          has been no movement forward in this action for over a year.

                          By way of background, plaintiff filed this action on July 20, 2018, alleging, inter
          alia, that on September 2, 2009, he was arrested based on false allegations that he had engaged in
          unlawful sexual acts with a minor. Plaintiff was thereafter convicted of engaging in sexual
          contact with a minor. In 2015, the Court of Appeals reversed plaintiff’s conviction and ordered a
          new trial, and the District Attorney’s Office dismissed all claims against him on July 23, 2015.

                          On October 18, 2018, City Defendants filed a request for a pre-motion conference
          to discuss City Defendants’ anticipated motion to dismiss pursuant to FED. R. CIV. P. 12(b)(6).
          See ECF No. 16. Plaintiff failed to respond substantively to City Defendants’ pre-motion
          conference letter. See ECF Entry dated, November 6, 2018. Instead, on November 7, 2018,
          plaintiff requested and was granted leave to amend the complaint. See ECF No. 24. On
          December 6, 2018, having not filed his amended complaint, plaintiff requested and was granted
          an extension of time to file his amended pleading. See ECF No. 26. On January 7, 2019, plaintiff
          finally filed an amended complaint withdrawing all claims against the New York City Police
          Department, the State of New York, the New York State Department of Corrections, and the
Case 1:18-cv-04151-AMD-PK Document 45 Filed 10/04/19 Page 2 of 4 PageID #: 194




New York State Department of Probation. The amended complaint also withdrew all claims
against Probation Officers Bennet and Ushama. See ECF No. 27.

               On May 28, 2019, City Defendants filed another request for a pre-motion
conference to discuss City Defendant’s anticipated motion to dismiss pursuant to Fed. R. Civ. P.
12(b)(6). See ECF No. 41. Again, plaintiff failed to respond substantively to City Defendants’
pre-motion conference letter. See ECF Entry dated, June 18, 2019. On June 20, 2019, both
defendants were present in Court for the scheduled pre-motion conference, but plaintiff failed to
appear. Instead, plaintiff’s counsel, Barry R. Feerst, Esq., sent a per diem attorney, Salvatore
Compoccia, Esq., to appear in his place. At that time, Mr. Compoccia informed the Court that
Mr. Feerst intended to withdraw as counsel. Following this representation, the Court ordered Mr.
Feerst to move to withdraw as counsel by June 27, 2019. See ECF Entry dated, June 20, 2019.
To date, Mr. Feerst has not moved to withdraw as counsel for plaintiff, has not responded to City
Defendants’ pre-motion conference letter, and has failed to take any action to move this matter
forward. Curiously, on July 8, 2019, Levi Huebner, Esq., filed a notice of appearance on this
matter as an attorney to be noticed. See ECF No. 44. Mr. Huebner has not communicated with
counsel for City Defendants and has not responded to City Defendants pre-motion conference
letter. Like Mr. Feerst, Mr. Huebner has failed to take any action on this matter to move
litigation forwards. In fact, a review of the civil docket sheet confirms that this matter has been
stagnant since plaintiff filed his initial complaint and the parties are still at the pre-answer stage
of the proceedings.

                In light of plaintiff’s dilatory conduct, City Defendants respectfully request that
the amended complaint be dismissed pursuant to FED. R. CIV. P. 41(b) on the ground that
plaintiff has failed to prosecute this action. Pursuant to FED. R. CIV. P. 41(b), the Court is
invested with the discretionary authority to dismiss a complaint for failure of a plaintiff to
prosecute his claims. Rule 41(b) provides that [i]f the plaintiff fails to prosecute or to comply
with these rules or a court order, a defendant may move to dismiss the action or any claim
against it.” FED. R. CIV. P. 41(b). “The Second Circuit has stated that ‘the primary rationale
underlying dismissal under [Rule] 41(b) is the failure of plaintiff in his duty to process his case
diligently.’” Dodson v. Runyon, 957 F. Supp. 465, 470 (S.D.N.Y. 1997) (quoting Lyell Theater
Corp. v. Loews Corp., 682 F.2d 37, 43 (2d Cir. 1982)). Additionally, the Second Circuit held that
failure to prosecute “can evidence itself in an action lying dormant with no significant activity to
move it….” Lyell Theatre Corp., 682 F.2d at 42. Plaintiff has the ultimate obligation of moving
the case to trial, and “‘[d]ismissal is warranted where there is a lack of due diligence in the
prosecution of the lawsuit by the plaintiff.’” West v. City of New York, 130 F.R.D. 522, 524
(S.D.N.Y. 1990)).

                 In the Second Circuit, courts look to five factors in determining to dismiss a suit
for failure to prosecute: (1) the duration of the plaintiff’s failure; (2) whether the plaintiff was on
notice that the failure to comply would result in dismissal; (3) whether the defendants are likely
to be prejudiced by further delay in the proceedings; (4) a balancing of the Court’s interest in
managing its docket with the plaintiff’s interest in receiving a fair chance to be heard; and (5)
whether the Court has adequately considered a sanction less drastic than dismissal. Spencer v.
Doe, 139 F.3d 107, 112-13 (2d Cir. 1998) (evaluating dismissal pursuant to Rule 41(b) factors
standard); Jackson v. City of New York, 22 F.3d 71, 74 (2d Cir. 1994) (applying Rule 41(b)
factors standard for dismissal).

                                                 -2-
Case 1:18-cv-04151-AMD-PK Document 45 Filed 10/04/19 Page 3 of 4 PageID #: 195




                Applying the factors set forth in Spencer and Jackson, this Court should dismiss
plaintiff’s amended complaint pursuant to Rule 41(b). The Court has given plaintiff numerous
opportunities and an extensive amount of time to prosecute this action. Yet despite Court
intervention and assistance, it has now been over a year since this matter was filed and there has
been no significant activity to move this action forward. Plaintiff’s lack of communication and
inability to respond to any substantive issues demonstrates that he is not interested in prosecuting
this action.

               For all these reasons, this action should be dismissed with prejudice. Thank you
for your consideration of this request.

                                                             Respectfully submitted,

                                                                        /s/
                                                             Valerie E. Smith
                                                             Senior Counsel


cc:    By ECF
       Barry Roy Feerst
       Barry R. Feerst and Associates
       Attorney for plaintiff
       194 South 8th Street
       Brooklyn, NY 11211

       Yitzchok Kotkes
       Gulko Schwed
       Attorney for plaintiff
       525 Chestnut Street, Ste 207
       Cedarhurst, NY 11516

       Levi Huebner
       Levi Huebner & Associates, PC
       Attorney for plaintiff
       488 Empire Boulevard
       Suite 100
       Brooklyn, NY 11225

       Marc Illish
       Barry R. Feerst & Associates
       Attorney for plaintiff
       194 South 8th Street
       Brooklyn, NY 11211

       BY ECF
       Hayes Young
       The Law Offices of Hayes Young

                                               -3-
Case 1:18-cv-04151-AMD-PK Document 45 Filed 10/04/19 Page 4 of 4 PageID #: 196




      Attorney for co-defendant Wagshul
      The Woolworth Building
      233 Broadway, Suite 2305
      New York, NY 10279




                                          -4-
